Case 2:20-cv-00647-TC-JCB Document 13 Filed 01/04/21 PageID.170 Page 1 of 2

                                                                  FILED
                                                           2021 JAN 4 PM 4:47
Russell Greer                                                    CLERK
P.O. Box 46602                                             U.S. DISTRICT COURT
Las Vegas, Nevada 89114
801-895-3501
russmark@gmail.com
Pro Se Litigant



           IN THE UNITED STATES DISTRICT COURT DISTRICT FOR

                   THE DISTRICT OF UTAH, CENTRAL DIVISION



RUSSELL G. GREER,                          PLAINTIFF’S NOTICE OF CHANGE
                                                   OF ADDRESS
       Plaintiff

v.

JOSHUA MOON, publisher of the website
Kiwi Farms, and KIWI FARMS, a website        Case No.: 2:20-cv-00647

       Defendants


                                            Judge: Tena Campbell




                                                                           1
Case 2:20-cv-00647-TC-JCB Document 13 Filed 01/04/21 PageID.171 Page 2 of 2




       Plaintiff Russell Greer brings to this Court’s attention that he has a change of address. His

new address is:


                                         Russell Greer
                                        P.O. Box 46602
                                    Las Vegas, Nevada 89114

DATED: 01/04/2021

                                             Respectfully submitted,



                                             By:

                                             Russell Greer
                                             Pro Se Litigant
                                             /rgreer




                                                                                                  2
